TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 21, 2021



                                     NO. 03-19-00405-CR


                                Reymundo Montiel, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments. Therefore, the Court affirms the trial court’s judgments of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.